 

ASSET PURCHASE AGREEMENT

 

THIS AGREEMENT (the “Agreement”) is made and entered into and effective as of
this 15th day of July 2015 (the “Effective Date”), by and between Valmie
Resources, Inc. of 1001 S. Dairy Ashford Ste 100 Houston, TX 77077, a Nevada
corporation (“Purchaser”) and Gerald Hammack of 551 County Road 884, Cushing ,
TX 75760, an individual (“Seller”).

 

Background

 

Seller is the owner of certain intellectual property assets related to the
development and programing of the AIMD Platform, the assets Autonomous
Intelligence for Mobile Devices (“AIMD”) were developed by the Seller and are
owned personally by the Seller. Seller wishes to sell, assets and Purchaser
wishes to purchase all of the AIMD Assets upon and subject to the terms and
conditions set forth in this Agreement.

 

Agreement

 

For and in consideration of the mutual representations, warranties, covenants,
and agreements contained herein and for other good and valuable consideration,
the receipt and legal sufficiency of which is hereby acknowledged, the parties
hereto agree:

 

1.PURCHASE AND SALE OF ASSETS

 

  1.1 Purchase of Assets. On and subject to the terms and conditions of this
Agreement, Purchaser hereby purchases and Seller hereby sells, assigns, grants,
transfers, and conveys to Purchaser all of the right, title, and interest of
Seller in and to the AIMD Assets free and clear of any and all liens, claims,
charges, security interests, and encumbrances as the same exist on the Closing
Date. The AIMD Assets include, but are not limited to, all intellectual
property, trade name, trade secrets, trademarks, personnel contracts, web site
domain and content, strategic partnerships, publications, operating model,
manuals, licenses, and all other confidential information relating to the AIMD
Platform concept in development by Gerald Hammack.         1.2 Assumption of
Debt and Excluded Liabilities. Purchaser shall take title to the AIMD assets
free and clear of all liabilities. All other liabilities of Seller are
hereinafter referred to as (“Excluded Liabilities”).

 

2.PURCHASE PRICE AND CLOSING

 

  2.1 Purchase Price. The parties agree that the purchase price for the AIMD
Assets shall be $100,000.00 in restricted common stock of Valmie Resources, Inc.
The number of shares to be issued to satisfy the agreed upon purchase price
shall be determined by the closing price on the date of closing per section 2.2
herein and said shares shall be issued at the direction of the seller.

 



1

 

 

  2.2 Time and Place of Closing. The closing of the purchase and sale of the
AIMD assets (the “Closing”) will be upon delivery of all signed documentation as
required under this Agreement, and all documentation necessary to perfect the
delivery of the AIMD assets.

 

3.REPRESENTATIONS AND WARRANTIES OF SELLER

 

Seller represents and warrants to Purchaser as follows:

 

  3.1 Authority. Seller has full power and authority to enter into this
Agreement and to consummate the transactions contemplated hereby. The execution,
delivery, and performance of this Agreement by Seller has been duly and validly
authorized and approved by all necessary action on the part of Seller. This
Agreement is the legal, valid, and binding obligation of Seller enforceable
against Seller in accordance with its terms.         3.2 Personal Property.
Seller, to the best of its knowledge, has good and marketable title to the AIMD
Assets free and clear of all liens, claims, charges, security interests, and
other encumbrances of any kind or of any nature.         3.3 Compliance with
Laws. Seller, to the best of its knowledge, is not subject to any judgment,
order, writ, injunction, or decree that adversely affects, or might in the
future reasonably be expected to adversely affect any of the AIMD Assets.      
  3.4 Litigation. There are no formal or informal complaints, investigations,
claims, charges, arbitration, grievances, actions, suits, or proceedings
pending, or to the knowledge of Seller threatened against any of the AIMD Assets
at law or in equity or admiralty, or before or by any federal, state, municipal,
or other governmental department, commission, board, bureau, agency, or
instrumentality, domestic or foreign which would affect the purchased assets
materially. To the best of its knowledge, Seller is not subject to any order,
writ, injunction, or decree of any federal, state, municipal court, or other
governmental department, commission, board, bureau, agency, or instrumentality,
domestic or foreign, affecting the AIMD Assets.         3.5 Brokers and Finders.
Seller has not incurred any obligation or liability to any party for any
brokerage fees, agent’s commissions, or finder’s fees in connection with the
transactions contemplated hereby.

 

4.REPRESENTATIONS AND WARRANTIES OF PURCHASER

 

Purchaser hereby represents and warrants to Seller as follows:

 

  4.1 Organization and Qualification. Purchaser is a corporation duly organized,
validly existing, and in good standing under the laws of the State of Nevada.

 



2

 

 

  4.2 Authority. Purchaser has full power and authority to enter into this
Agreement and to consummate the transactions contemplated hereby. The execution,
delivery, and performance of this Agreement by Purchaser has been duly and
validly authorized and approved by all necessary action on the part of
Purchaser, and this Agreement is the legal, valid, and binding obligation of
Purchaser enforceable against Purchaser in accordance with its terms, except as
enforceability may be limited by applicable equitable principles or by
bankruptcy, insolvency, reorganization, moratorium, or similar laws affecting
creditors’ rights generally, and by the exercise of judicial discretion in
accordance with equitable principles.         4.3 Litigation. There is no suit,
action, proceeding, claim or investigation pending, or, to Purchaser’s
knowledge, threatened, against Purchaser that would prevent Purchaser from
consummating the transactions contemplated by this Agreement.         4.4
Brokers and Finders. Purchaser has not incurred any obligation or liability to
any party for brokerage fees, agent’s commissions, or finder’s fees in
connection with the transactions contemplated hereby.

 

5.General Provisions

 

  5.1 Bulk Sales Law Waiver. Purchaser and Seller each agree to waive compliance
by the other with the provisions of the bulk sales law or comparable law of any
jurisdiction to extent that the same may be applicable to the transactions
contemplated by this Agreement.         5.2 Expenses. All expenses incurred by
the parties hereto in connection with or related to the authorization,
preparation, and execution of this Agreement and the Closing of the transaction
contemplated hereby, including without limiting the generality of the foregoing,
all fees and expenses of agents, representatives, counsel, and accountants
employed by any such party, shall be borne solely and entirely by the party
which has incurred the same.         5.3 Binding Effect. This Agreement shall be
binding upon the parties hereto and their respective successors or assigns, as
permitted herein.         5.4 Headings. The Section, subsection, and other
headings in this Agreement are inserted solely as a matter of convenience and
for reference, and are not a part of this Agreement.         5.5 Counterparts.
This Agreement may be executed in one or more counterparts, all of which shall
be considered one and the same agreement and shall become effective when one
counterpart has been signed by each party and delivered to the other party
hereto and such execution shall be conclusively evidenced by a facsimile
transmitted copy or electronic mail transmitted copy of the execution page
hereof.

 



3

 

 

  5.6 Governing Law. This Agreement shall be construed under the laws of the
State of Nevada, without giving effect to applicable principles of conflicts of
law.         5.7 Additional Actions. Each party covenants that at any time, and
from time to time, it will execute such additional instruments and take such
actions as may be reasonably requested by the other parties to confirm or
perfect or otherwise to carry out the intent and purposes of this Agreement.    
    5.8 Entire Agreement. This Agreement constitutes the entire agreement among
the parties hereto and supersedes and cancels any prior agreements,
representations, warranties, or communications, whether oral or written, among
the parties hereto relating to the transactions contemplated hereby or the
subject matter herein. Neither this Agreement nor any provisions hereof may be
changed, waived, discharged or terminated orally, but only by an agreement in
writing signed by the party against whom or which the enforcement of such
change, waiver, discharge or termination is sought.         5.9 Preparation of
Agreement. This Agreement shall not be construed more strongly against any party
regardless of who is responsible for its preparation. The parties acknowledge
each contributed and is equally responsible for its preparation.         5.10
Assignment. This Agreement shall not be assigned by operation of law or
otherwise. However, the assets and liabilities being acquired by the Purchaser
may be transferred to a newly formed corporation at the sole discretion of the
Purchaser.         5.11 Third Parties. Nothing in this Agreement, whether
express or implied, is intended to confer any rights or remedies under or by
reason of this Agreement on any persons other than the parties hereto and their
respective administrators, executors, legal representatives, heirs, successors
and assignees. Nothing in this Agreement is intended to relieve or discharge the
obligation or liability of any third persons to any party to this Agreement, nor
shall any provision give any third persons any right of subrogation or action
over or against any party to this Agreement.         5.12 Notices. All notices
and other communications hereunder shall be in writing and shall be deemed to
have been given (i) on the date they are delivered if delivered in person; (ii)
on the date initially received if delivered by facsimile transmission with
independent confirmation of receipt followed by confirmation of notice by
registered or certified mail or overnight courier service; (iii) on the date
delivered by an overnight courier service; or (iv) on the fifth business day
after it is mailed by registered or certified mail, return receipt requested
with postage and other fees prepaid, to the address set forth herein of such
other addresses provided by each party to the other parties in accordance with
the terms or provisions hereof.         5.13 Partial Invalidity. Wherever
possible, each provision hereof shall be interpreted in such manner as to be
effective and valid under applicable law, but in case any one or more of the
provisions contained herein shall, for any reason, be held to be invalid,
illegal or unenforceable in any respect, such invalidity, illegality, or
unenforceability shall not affect any other provisions of this Agreement, and
this Agreement shall be construed as if such invalid, illegal, or unenforceable
provision or provisions had never been contained herein unless the deletion of
such provision or provisions would result in such a material change as to cause
completion of the transactions contemplated hereby to be unreasonable.        
5.14 Arbitration. Any controversy, dispute, or claim arising out of or relating
to this Agreement or a claimed default hereunder, other than requests for
injunctive relief or damages for a breach of a Restrictive Covenant shall be
resolved by arbitration in accordance with the rules of the American Arbitration
Association (the “AAA”), by which each party will be bound.

 

(SIGNATURE PAGE FOLLOWS)

 

4

 

 

IN WITNESS WHEREOF, each party hereto has executed this Agreement, or caused
this Agreement to be executed as of the Effective Date.

 

Purchaser   Seller Valmie Resources, Inc.   Gerald Hammack       /s/ Gerald
Hammack   /s/ Gerald Hammack Gerald Hammack, President   Gerald Hammack, an
individual

 

5

 

 

 

